Case
   Case
     6:20-cv-00389-ADA-JCM
         1:20-cv-00588-RP Document
                            Document
                                   6-117-1
                                        FiledFiled
                                              07/13/20
                                                   10/08/20
                                                         Page
                                                            Page
                                                              1 of 15 of 5




                     EXHIBIT A
      Case
         Case
           6:20-cv-00389-ADA-JCM
               1:20-cv-00588-RP Document
                                  Document
                                         6-117-1
                                              FiledFiled
                                                    07/13/20
                                                         10/08/20
                                                               Page
                                                                  Page
                                                                    2 of 25 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DEBORAH LAUFER, Individually,

                                       Plaintiff,                      1:19-cv-01324 (BKS/ML)

v.

1110 WESTERN ALBANY, LLC, and RYAN L.L.C.,

                                       Defendants.


Hon. Brenda K. Sannes, United States District Court Judge:

                                              ORDER

        Plaintiff Deborah Laufer, a Florida resident and an individual with a disability, filed this

action against Defendants 1110 Western Albany, LLC and Ryan L.L.C., asserting causes of

action under the Americans with

                                                      N.Y. Exec. Law § 296(2)(a). (Dkt. No. 1).

Plaintiff seeks injunctive relief,                               Id.). Including this action, and

Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (filed Dec. 4, 2019), Plaintiff has 29,

nearly identical, cases pending against different defendants in the Northern District of New

York. See Exhibit A.

        In every case, the Court must ensure it has subject matter jurisdicti

system of limited jurisdiction . . . the court sua sponte, at any stage of the proceedings, may raise

the question of whether the court ha                                 United Food & Commercial

Workers Union v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994)

(internal quotation marks and citation omitted); see Durant, Nichols, Houston, Hodgson &

Cortese-Costa P.C. v. Dupont                                          ubject matter jurisdiction is
     Case
        Case
          6:20-cv-00389-ADA-JCM
              1:20-cv-00588-RP Document
                                 Document
                                        6-117-1
                                             FiledFiled
                                                   07/13/20
                                                        10/08/20
                                                              Page
                                                                 Page
                                                                   3 of 35 of 5




lacking and no party has called th                             tion, the court has the duty to

                                   See also                              the court determines at any

time that it lacks subject-matter jurisdiction, the court must dism

        There appears to be a serious question as to whether Plaintiff has established standing, in

this, or any of her other cases, and thus whether the Court has subject matter jurisdiction over

these actions. See, e.g., Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (Dkt. No. 15, at

                                                                            vit indicating that she

has ever traveled to Rensselaer, New York, or anywhere in New York, or that she has any reason

to travel anywhere in New York or any reason to seek lodging anyw

Therefore, before taking any further action in this, or any other

orders Plaintiff to submit a brief in each of the actions listed in Exhibit A, explaining why the

complaint should not be dismissed for lack of subject matter jurisdiction. Accordingly, it is

        ORDERED that the Clerk of the Court is directed to file this Order in each of the cases

identified in Exhibit A to this Order; and it is further

        ORDERED that Plaintiff is directed file briefs in each of the actions listed in Exhibit A,

by June 5, 2020, addressing whether she has standing.

issues identified, and caselaw discussed, in the Memorandum-Decision and Order the Court

entered in Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (Dkt. No. 15, May 6, 2020),

attached hereto. Any response is due by June 19, 2020. And it is further




                                                   2
     Case
        Case
          6:20-cv-00389-ADA-JCM
              1:20-cv-00588-RP Document
                                 Document
                                        6-117-1
                                             FiledFiled
                                                   07/13/20
                                                        10/08/20
                                                              Page
                                                                 Page
                                                                   4 of 45 of 5




       ORDERED that if the action is one in which a motion for default judgment is pending,

Plaintiff is directed to serve a copy of this Order on the defendant(s) and file a certificate of

service by May 19, 2020.

       IT IS SO ORDERED.

Dated: May 7, 2020
       Syracuse, New York




                                                   3
Case
   Case
     6:20-cv-00389-ADA-JCM
         1:20-cv-00588-RP Document
                            Document
                                   6-117-1
                                        FiledFiled
                                              07/13/20
                                                   10/08/20
                                                         Page
                                                            Page
                                                              5 of 55 of 5




                               EXHIBIT A

                             Docket Numbers

                     6:19-cv-01432       3:20-cv-00323

                     1:19-cv-01462       1:20-cv-00325

                     3:19-cv-01509       5:20-cv-00348

                     3:19-cv-01557       8:20-cv-00350

                     3:19-cv-01559       3:20-cv-00352

                     3:19-cv-01564       5:20-cv-00356

                     3:19-cv-01581       8:20-cv-00357

                     5:19-cv-01583       8:20-cv-00376

                     5:19-cv-01585       3:20-cv-00378

                     5:19-cv-01586       5:20-cv-00379

                     5:20-cv-00273       3:20-cv-00383

                     3:20-cv-00275       8:20-cv-00384

                     3:20-cv-00280       3:20-cv-00407

                    3:20-cv-00281




                                     4
